 

Exhibit 10.1

 
CONFIDENTIAL LICENSE AGREEMENT
 
This Confidential License Agreement (hereinafter referred to as "Agreement") is
effective as of the 5th day of June, 2019 (hereinafter “the Effective Date”), by
and between Don Polly, LLC, a Nevada limited liability company, (hereinafter
referred to as "Licensee"), and Charlies Chalk Dust, LLC a California limited
liability company, (hereinafter referred to as "Licensor"). Licensor and
Licensee shall collectively be the “Parties”.
 

WHEREAS, Licensor owns intellectual property rights, including but not limited
to, trademarks and copyrights in various original artwork and is in the business
of building consumer product brands, creating, marketing, promoting, licensing
and selling consumer packaged goods including, but limited to, e-liquids,
t-shirts, hats, hoodies and other apparel; and
 

WHEREAS, Licensee is distributor and purveyor of consumer goods infused with
cannabinoids including cannabidiol (CBD) who wishes to license and depict some
of Licensor’s trademarks and copyrights and various original artwork on and
Licensee’s branded products for distribution and sale in any territory that
permits.
 

NOW, THEREFORE, in consideration of the mutual promises agreed to herein, the
Parties hereto agree as follows:
 

1. DEFINITIONS.
 
a. Licensed Artwork. "Licensed Artwork" shall refer to the artwork specified in
Appendix A.
 

b. Licensed Product. "Licensed Product" shall refer to products incorporating
the Licensed Artwork which shall be limited to the products specified in
Appendix B.
 

c. Territory. “Territory” with respect to the products shall refer to the
states, countries or other geographic regions listed in Appendix C.
 

d. Net Sales. "Net Sales" means the total of gross dollar amounts invoiced or
charged to others by Licensee, for all Licensed Products sold, distributed, or
transferred, reduced by the amount of any sales and excise tax, including VAT
taxes and duties, if any.
 
e. Net Profits. “Net Profits shall have the meaning as stated in Appendix D.
 

2. GRANT OF LICENSE.
 
a. Licensor hereby grants to Licensee, and Licensee accepts, upon the terms and
conditions set forth herein, the limited right and license to use the Licensed
Artwork solely on or in connection with the design, manufacture, advertisement,
promotion, distribution and sale of Licensed Products within the Territory.
Licensee, as part of the consideration exchanged between the Parties in
furtherance of the License, agrees that it shall not licensee any intellectual
property from any other source other than Licensor, in connection with
Licensee’s design, manufacture, advertisement, promotion, distribution and sale
of cannabinoid infused products, within the Territory. Conversely, Licensee is
not seeking nor is being granted an exclusive license from Licensor, and
accordingly, Licensor shall be permitted to license its intellectual property to
third parties freely and as Licensor sees fit in its sole discretion.
 
 


     
-1-

 
 
 
b. The Parties acknowledge and agree that this Agreement is a limited
intellectual property rights license agreement and it does not constitute, and
shall not be construed as, a franchise agreement.
 

3. REPRESENTATIONS AND WARRANTIES


a.  Licensor Representation and Warranty. Licensor represents and warrants that
it has the right, power and authority to enter into this Agreement and to grant
the rights herein granted; that to Licensor’s knowledge, Licensee's use of the
Licensed Artwork will not violate or infringe upon the right of any third party.
 
b.  Licensee Representation and Warranty. Licensee represents and warrants that
it has the right, power and authority to enter into this Agreement and to fully
perform all of its obligations hereunder.
 
4. TERM AND OPTION
 
a.  Term. This license shall commence on the Effective Date and shall exist in
perpetuity, unless earlier terminated in accordance with the terms and
conditions set forth herein.
 
5. TERMS OF PAYMENT
 
a. Licensee shall pay to Licensor royalties (“Royalty Payments”) at the rate and
times described in Appendix D.
 

b. Within thirty (30) days after the close of each month, Licensee shall furnish
to Licensor a royalty statement and payment of royalties due for said month. The
royalty statement shall completely and accurately specify number, item
description, and Net Sales of the Licensed Products during the month to which
the statement refers. These monthly royalty statements shall also include the
sales and excise tax, including VAT taxes and duties and any and all other
factors used in calculating Licensor’s monthly Royalty Payments.


6. ADDITIONAL CONSIDERATIONS
 
a. Development: Licensor will fully cooperate in providing the Licensed Artwork
to Licensee in a timely manner as needed by Licensee. Licensee will not be
liable to Licensor for cost incurred by Licensor related to providing the
Licensed Artwork to Licensee.
 

b. Marketing: Licensee will use its best efforts to market, promote and
advertise Licensed Products. Licensor may assist Licensee in marketing the
Licensed Products through Licensor’s website and or social media pages or via
the terms of a subsequent services agreement but the duty to promote, market and
advertise the Licensed Products shall be primarily Licensee’s.
 
 
 


     
-2-

 
 
 
c. Premium Partner: In addition to Royalty Payments paid to Licensor on
Licensee’s sales of the Licensed Products to third parties, Licensor will also
receive Royalty Payments on all Licensed Products that Licensor purchases from
Licensee to the extent Licensor ever wishes to sell products sold by Licensee.
Licensee shall give Licensor most favored nations pricing on all
 
d. Exclusivity: Licensor will not develop, license, buy or sell any other 
similar product with or from any other party while under this Agreement with
Licensee, without the prior written consent of Licensee. This restriction upon
Licensor shall  include but is not limited to all products of any kind,
containing cannabinoid compounds found in the plant genus Cannabis or containing
any cannabinoid compound(s) which are synthetically manufactured or otherwise
created."

 

7. ANNUAL MEETINGS
 
At least once a year, throughout the Term, representatives of Licensee shall
meet with representatives of Licensor to review sales, marketing, distribution,
and products. Each party shall cover their own costs to attend these meetings.
 

8. BOOKS AND RECORDS
 
a. Licensee shall keep complete books of account and records in accordance with
generally accepted accounting principles of all activities under this Agreement.
 

b. Such books of account and records shall be retained by Licensee and kept
available for at least five (5) years after the termination of this Agreement
for possible inspection, copying, extracting and/or audit by Licensor.
 
c. Licensor shall have the right to conduct audit with respect to the books,
records, factory invoices and all other documents and material in the possession
or under the control of Licensee relating to this Agreement, the cost of which
shall be borne by the Licensor.
 
9. OWNERSHIP OF THE MARKS AND COPYRIGHTS
 
Other than as specifically provided for in this Agreement, Licensee shall have
no right, title or interest in the Licensed Artworks. Licensee acknowledges that
the rights to display and exploit the Licensed Artworks as contemplated in this
Agreement are owned solely and exclusively by Licensor with the exception of the
limited rights being granted to Licensee via this Agreement.
 

10. LEGAL ACTIONS, INFRINGEMENT OF TRADEMARK
 
a. Licensee is responsible to protect and defend the Licensed Artwork. Licensee
shall promptly notify Licensor of any infringements, claims or actions by others
including but not limited to the dilution, tarnishment or derogation of the
Licensed Artworks. In the event Licensee becomes aware of any action which is
adverse to the Licensed Artwork, Licensee shall promptly take action, and incur
the costs of any action necessary to preserve the integrity of the Licensed
Artwork. Licensor, shall have the exclusive right to select counsel necessary in
the event such action is needed to protect the Licensed Artwork.
 
 


     
-3-

 
 
 
b. In the event Licensor initiates any legal proceedings on account of any
infringements, claims or actions by others in derogation of the Licensed
Artworks, Licensee agrees to cooperate with and assist Licensor to the extent
reasonably necessary to protect the Licensed Artworks. Any damages or other
recoveries received from such proceedings shall be shared between the parties
proportionate to their contribution to such attorney's fees and legal expenses.
 
11. RIGHT OF FIRST REFUSAL
 
             Licensee hereby grants Licensor an exclusive right of first refusal
to purchase all of Licensee’s company, including all of Licensee’s assets and
liabilities for a total purchase price of one hundred eleven thousand, six
hundred and eighteen dollars ($111,618.00). This right of first refusal shall
expire on December 31, 2025. In the event that Licensor does not make a bona
fide offer to purchase Licensee’s company within 60 days after Licensee first
notifies Licensor of its desire to sell all or merely a portion of License’s
company this right of first refusal shall expire. In the event that a bona fide
offer is made by Licensee to sell all or a portion of its company, this right of
first refusal shall terminate in the event that the Licensee and Licensor are
not able to finalize deal terms and enter into a fully executed engagement
between the Parties within 6 months of Licensee’s first notice to Licensor of
its desire to sell.
 

12. TERMINATION. Notwithstanding any other language in this Agreement, the
Parties specifically intend that this Agreement shall be unilaterally terminable
by Licensor in Licensor’s sole discretion, and terminable by Licensor at any
time Licensor wishes.
 

13. CONFIDENTIALITY
 
Licensee and Licensor shall keep all of the terms of this Agreement, including
royalties, advances, all information regarding receipts and grosses, and all
information relating to the Licensed Products and business affairs of either
party, secret and confidential and will not deliberately disclose such
information without the prior written approval of the other. The obligation of
confidentiality shall survive any termination or expiration of this Agreement.
 
14. NOTICES. All notices required by this Agreement shall be in writing and
shall be transmitted by email.
 
To Don Polly:

 
Attn: Ryan Stump
email:Ryan.Stump5@gmail.com




 
 
To Charlie’s Chalk Dust:
 
Attn: Brandon Stump
email: Brandon@CharliesChalkDust.com
 
with copies for notice to both Don Polly and Charlie’s Chalk Dust to go to:
 
Phillip.Daman@DamanLLP.com; Andre.StLaurent@DamanLLP.com
 
 
 


     
-4-

 
 
 
15. GOVERNING LAW
 
This Agreement is made in accordance with and shall be governed and construed
under the laws of the State of California, and of the USA.
 

16. DISPUTE RESOLUTION
 
The Parties to this Agreement hereby confirm and agree unconditionally to submit
to the jurisdiction of the Superior Court for the State of California. Any
dispute arising from or related to this agreement shall be resolved pursuant to
the laws of the State of California and laws of the United States and resolved
in the courts located in Orange County, California. The Parties agree that, that
they may, but are not obligated to, resolve any dispute via binding arbitration
before an arbiter they mutually select in Orange County, County, California.
 
17. FORCE MAJEURE
 
Neither Party shall be in default of this Agreement by reasons of its delay in
the performance of, or failure to perform, any of its undertakings if such delay
or failure is caused by force majeure. Force majeure includes, but is not
limited to, strikes, riots, fire, explosions, acts of God or public enemy,
rebellions, civil strife, interference by military authorities, compliance with
governmental statutes, rules, regulations, decrees, including consent decrees,
of courts of the Territory, and any other similar event beyond a party's
reasonable ability to control. The Party unable to perform shall promptly notify
the other Party and shall use its best efforts to recommence performance as soon
as possible. The Party against whom force majeure is invoked shall have the
right to suspend performance of its obligations under this agreement until
resumption of full performance by the other Party. However, if due to force
majeure, Licensee is unable to carry on its business or make payments due under
Section 6 for a period of ninety (90) days or more, Licensor may at its option
terminate this Agreement.
 
18. NO AGENCY OR PARTNERSHIP
 
No agency or partnership or joint venture of any sort is created by this
Agreement. Neither Party shall make any representation to the contrary. Both
Parties shall have the obligation to correct any misunderstanding by any third
party with respect to this Section, if such misunderstanding is known to the
party.
 
19. HEADINGS
 
Headings of clauses have been included for purposes of convenience only, and
shall not affect the interpretation of this Agreement.
 
20. ATTORNEYS FEES
 
If any legal action or other proceeding in connection with any of the provisions
of this Agreement occurs, the successful or prevailing party will be entitled to
recover reasonable attorney’s fees and other costs incurred in that action or
proceeding, in addition to any other relief to which the Party may be entitled.
 
21. NO PARTY DEEMED DRAFTER
 
This Agreement is to be deemed to have been drafted jointly by the Parties and
any uncertainty or ambiguity shall not be construed for or against either party
based on attribution of drafting by either party.
 
 
 


     
-5-

 
 
 
22. ASSIGNMENT/SUB-LICENSE
 
This Agreement is not assignable by Licensee without the express, prior written
consent of Licensor, which shall not be unreasonably withheld. This restriction
against Licensee’s right of assignment, includes any attempt by Licensee to
assign its rights per this Agreement in the event of any merger, or sale of
substantially all the business of Licensee, or in the case where the assignment
is made to an affiliated company or to a wholly-owned subsidiary, in which case
Licensor’s consent is still, explicitly required. No assignment pursuant to this
Section shall create any additional advance or guaranteed royalty or other
obligation of any kind as between the parties hereto. In the case of any
permitted assignment or transfer of or under this Agreement, this Agreement or
the relevant provisions shall be binding upon, and inure to the benefit of, the
successors, executors, heirs, representatives, administrators and assigns of the
parties hereto.
 
23. NO WAIVER
 
A failure of either party to exercise any right provided for herein shall not be
deemed to be a waiver of any right hereunder.
 

24. SEVERABILITY
 
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law. Such provision shall
be ineffective in the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. Any unenforceable provision will be replaced by a mutually acceptable
provision, which comes closest to the intention of the parties at the time the
original provision was agreed upon.
 

25. ENTIRE AGREEMENT
 
This Agreement constitutes the entire, final, and complete agreement between the
Parties and supersedes all previous agreements or representations, written or
oral, with respect to the Licensed Artwork and the licensing of the Licensed
Artwork under this Agreement. This Agreement may not be modified or amended
except in writing signed by a duly authorized representative of each Party. In
the event any provision of this Agreement is held to be invalid or
unenforceable, the valid or enforceable portion thereof and the remaining
provisions of this Agreement will remain in full force and effect. Any waiver
(express or implied) by either Party of any default or breach of this Agreement
shall not constitute a waiver of any other or subsequent default or breach.
 

The Parties hereto have each caused this Agreement to be signed and delivered by
its duly authorized representative as of the date first written above.
 
 LICENSEE

 LICENSOR
 
 
 /s/ Ryan Stump

 /s/ Brandon Stump 

 Ryan Stump

 Brandon Stump
 Don Polly, LLC 

 Charlie’s Chalk Dust, LLC
 Date: 06/05/2019
 Date: 06/05/2019

 
 
 


     
-6-

 
 
 
APPENDIX A
to
LICENSE AGREEMENT
 
LICENSED ARTWORK
 
All Pachamama™ original logo designs, artwork and graphic designs
 
 
  APPENDIX B
to
LICENSE AGREEMENT
 
LICENSED PRODUCTS
 
THE ENTIRE PACHAMAMMA CATALOGUE OF PRODUCTS
 


APPENDIX C
to
LICENSE AGREEMENT
 
TERRITORY
 
WORLDWIDE
 


APPENDIX D
to
LICENSE AGREEMENT
 
ROYALTIES
 
Don Polly, LLC, shall pay to Charlie’s Chalk Dust, LLC, as a royalty, seventy
five percent (75%) of “Net Profits” of Don Polly, LLC. “Net Profits” is defined
as “all Net Sales less all costs and expenses to operate Don Polly LLC’s
business.” All payment to Charlie’s Chalk Dust, LLC shall be payable within 45
days at the close of each of Don Polly LLC’s fiscal quarters.
 
 


     
-7-
